Title: To Thomas Jefferson from Ezra Stiles, 7 July 1784
From: Stiles, Ezra
To: Jefferson, Thomas



Sir
Yale College July. 7th. 1784

You was so obliging, when here and in your Letter afterwards, as voluntarily to offer your kind offices in favor of this College. Your connexion with Wm. & Mary College led me at first to receive these expressions only as the civilities of Politeness. But your Repetition of the Offer of your Service, in a Letter, suggested that in your generous Wishes and Readiness to subserve the Emolument of the universal Republic of Letters it would be really agreeable to you to render this College a substantial Gratification, especially in procuring an Augmentation of our Library and Philosophical apparatus, which you saw greatly deficient.
As it would be giving you too much Trouble, and trespas[sing on] your great Concerns to ask your Sollicitations of Bene[facti]ons for us (altho’ the Fellows deliberated this matter and wished your high Influence) so we have committed this matter to Col. Humphrys your Secretary. May we not however humbly ask your concurrence and kind Cooperation. I confess I have no great Prospects, as Europe is crowded with Sollicitations from America for Churches and Colleges. Yet there are always intermixt in human Society Persons of Liberality and Munificence. Perhaps a Collection of Books and an Apparatus may be obtained. If so much as this I shall be glad. I am even ashamed, Sir, to trouble you so far on this matter.
In answer to yours I wrote that I was by no means satisfied that the Mamoth Teeth 12 to 24 pounds weight and the enormous Bones dug up in Siberia, and No. and Sh. Amer. nor those of Mancompus at Clavarack, were Elephantine. The Skeleton or Head 38 Inc.  high in the Phil. Trans. of 1740 does not appear to me to be such. Indeed the Tusks of 400 ℔. seem to be such. They saw a pr. of Tusks at Sumatra in the E. Indies which weighed 336 ℔. Perhaps some of the Rosacrucian Literati may travel [to] America upon [your] Recommendation. Albertus Magnus, and Bacon the Medici and the B[…] were rational and great Characters: and so was F. Paul of Venice. [The]se were versed in this Branch of Literature. I have the Hon[or to be,] Sir, yr most obedt. Servt,

Ezra Stiles

